Citation Nr: 0327118	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  03-18 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for residuals of a right 
leg injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the veteran's claim for 
service connection for residuals of a right leg injury.  The 
veteran filed a timely appeal to this adverse determination.  
This case has been advanced on the docket due to the advanced 
age of the veteran.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900(c) (2002).  


REMAND

The veteran has claimed entitlement to service connection for 
residuals of a right leg injury.  At the time of a hearing 
before an RO hearing officer in October 2002 and in various 
correspondence sent to VA, the veteran reported that he broke 
his right leg while playing volleyball in 1944, while 
stationed with the 49th Station Complement, 8th Air Force, 
Field Dispensary #133, in East Wrentham, England.  He asserts 
that he was treated by a medical corpsman at an infirmary, at 
which time he received a hard cast from just below the right 
knee down to his right foot.  He maintains that his right 
lower extremity, particularly the ankle area, has been 
painful ever since the time of this injury.

In reviewing the record, the Board observes that the 
veteran's service medical records were apparently destroyed 
in the 1973 fire at the National Personnel Records Center 
(NPRC) in St. Louis, Missouri.  When service medical records 
are presumed destroyed, VA is obligated to search for 
alternate forms of medical records.  Cuevas v. Principi, 3 
Vet. App. 542 (1992).  Therefore, the RO requested that the 
veteran complete a NA Form 13055, Request for Information 
Needed to Reconstruct Medical Data.  The veteran completed 
and returned this form in May 2002, indicating that the only 
medical care he received for his right leg injury was at an 
on-base dispensary in East Wrentham, England.  

The RO forwarded this information to the NPRC for assistance 
in locating and reconstructing the veteran's service medical 
records.  In a response dated in December 2002, the NPRC 
confirmed that the veteran's service medical records had been 
destroyed by fire in 1973 and thus were unavailable.  
However, the NPRC forwarded all available information 
pertaining to the veteran contained in hospital admission 
cards maintained by the Office of the Surgeon General, 
Department of the Army.  This information showed only that 
the veteran was hospitalized for 6 days in July 1944 for 
treatment of acute nasopharyngitis. 

The Board observes that recent VA x-rays show evidence of a 
previous fracture of the right tibia.  The veteran's claims 
file also contains opinions relating this disorder to the 
veteran's reported inservice right leg injury.  The only 
question at issue is whether the record contains competent 
evidence of an inservice right leg injury.

In light of the fact that the veteran's service medical 
records have been destroyed, the Board determines that the 
veteran should be explicitly informed of the types of 
alternative forms of evidence which he can use to support his 
claim, such as statements from service medical personnel, 
buddy statements or affidavits, line of duty reports, copies 
of employment physical examinations, medical evidence from 
hospitals, clinics or private hospitals by which or by whom 
the veteran may have been treated soon after service 
discharge, copies of insurance examinations, letters written 
during service, photographs taken during service, and 
pharmacy prescription records.  See O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  In addition, since the veteran's 
leg injury and treatment by cast are of the type that would 
be susceptible to lay, i.e., non-medical, observation, he 
should be advised that statements from non-medical personnel 
who observed his inservice injury or his inservice treatment 
by cast, or who observed physical changes in his right leg 
after service, such as atrophy from disuse, skin changes in 
the casted area, an altered gait, etc., would also be of use 
in establishing the occurrence of the claimed injury in 
service.

Further, during the pendency of this appeal, Congress passed 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)].  The VCAA 
eliminated the former statutory requirement that claims be 
well-grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002).  In this case, 
the veteran's claim was filed in July 2000 and remains 
pending.  Thus, the provisions of the VCAA are applicable in 
this case.  See Kuzma v. Principi, No. 03-7032 (Fed. Cir. 
Aug. 25, 2003). 

In addition, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Federal Circuit found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCAA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  Therefore, since this case is 
being remanded for additional development or to cure a 
procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issue on appeal in this case is 
warranted.  Accordingly, this case is REMANDED to the RO for 
the following actions:
 
1.  The RO should contact the veteran and 
inform him of the types of alternative 
forms of evidence which he can use to 
support his claim for service connection 
for residuals of a right leg injury, such 
as statements from service medical 
personnel, buddy statements or 
affidavits, line of duty reports, copies 
of employment physical examinations, 
medical evidence from hospitals, clinics 
or private hospitals by which or by whom 
the veteran may have been treated soon 
after service discharge, copies of 
insurance examinations, letters written 
during service, photographs taken during 
service, and pharmacy prescription 
records.  The veteran should be informed 
that statements from non-medical 
personnel who observed his inservice 
injury or his inservice treatment by 
cast, or who observed physical changes in 
his right leg after service, such as 
atrophy from disuse, skin changes in the 
casted area, an altered gait, etc., would 
also be of use in establishing the 
occurrence of the claimed injury in 
service.  The veteran should be afforded 
a reasonable opportunity to respond to 
this letter with evidence of the type 
described prior to readjudication of his 
claim.

2.  After the above development has been 
completed, and after giving the appellant 
the full opportunity to supplement the 
record if desired, the RO should review 
the case and assure that all indicated 
actions are complete, and ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  The RO should next 
readjudicate the issue of the veteran's 
entitlement to service connection for 
residuals of a right leg injury.  If any 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be afforded a reasonable 
opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                  
_________________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




